
	
		I
		112th CONGRESS
		1st Session
		H. R. 2783
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Tonko (for
			 himself and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the 190-day lifetime limit on inpatient psychiatric hospital services
		  under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Mental Health Inpatient
			 Equity Act of 2011.
		2.Elimination of 190-day lifetime limit on
			 inpatient psychiatric hospital services
			(a)In generalSection 1812 of the
			 Social Security Act (42 U.S.C. 1395d)
			 is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by adding
			 or at the end;
					(B)in paragraph (2), by striking ;
			 or at the end and inserting a period; and
					(C)by striking paragraph (3); and
					(2)in subsection (c), by striking (but
			 shall not be included and all that follows before the period at the
			 end.
				(b)Effective
			 DateThe amendments made by
			 subsection (a) shall apply to items and services furnished on or after January
			 1, 2012.
			
